Citation Nr: 1029348	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  07-21 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased evaluation for Wolfe-Parkinson-
White Syndrome, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant had active service in the US Air Force from 
February 1951 to April 1951.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from a July 2006 rating decision by the St. Petersburg, Florida, 
Regional Office (RO) of the Department of Veterans Affairs (VA).  
In November 2009, the appellant provided testimony before the 
undersigned Veterans Law Judge (VLJ) at the RO.  A transcript of 
that hearing was prepared and has been included in the claims 
folder for review.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The increased evaluation issue is addressed in the REMAND portion 
of the decision below and it is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  While undergoing her initial training at Lackland Air Force 
Base, Texas, the appellant has asserted that she was the subject 
of repeated sexual assault by two noncommissioned officers.  

2.  Following the sexual assault, the appellant suffered from a 
urinary tract infection along with an anxiety reaction.  She was 
subsequently discharged from service due to unsuitability.  

3.  The appellant has been diagnosed as suffering from PTSD and a 
VA doctor has indicated that the sexual assault was the stressor 
that produced the disorder.


CONCLUSION OF LAW

Resolving all reasonable doubt in the appellant's favor, PTSD was 
incurred in or aggravated by her military service.  38 U.S.C.A. 
§§ 1101, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the 
appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The appellant should not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).

Also, the Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the appellant.  Equal weight is not 
accorded to each piece of evidence contained in the record; every 
item of evidence does not have the same probative value.  When 
all the evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006).

The Board finds that the Agency of Original Jurisdiction (AOJ) 
has substantially satisfied the duties to notify and assist, as 
required by the VCAA.  To the extent that there may be any 
deficiency of notice or assistance, there is no prejudice to the 
appellant proceeding with this issue given the favorable nature 
of the Board's decision with regard to the issue of service 
connection.

Under 38 U.S.C.A. §38 U.S.C.A. §§ 1110, 1131 (West 2002) and 38 
C.F.R. § 3.303(b) (2009), service connection may be awarded for a 
"chronic" condition when:  (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307) and the appellant 
presently has the same condition; or (2) a disease manifests 
itself during service (or during the presumptive period), but is 
not identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical evidence 
relates that symptomatology to the appellant's present condition.  
Savage v Gober, 10 Vet. App. 488, 495-98 (1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the in-
service disease or injury.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
United States Court of Appeals for the Federal Circuit, which has 
stated that ". . . a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a connection 
between the veteran's service and the disability."  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, disability which is proximately due to or the result 
of a service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2009).  The Court has held that 
when aggravation of an appellant's nonservice-connected 
disability is proximately due to or the result of a service-
connected disease or injury, it too shall be service-connected.  
Allen v. Brown, 7 Vet. App. 439, 446 (1995).

Moreover, service connection connotes many factors, but 
basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service.  A determination 
of service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 309, 
314 (1993).

The appellant contends that while she was stationed at Lackland 
Air Force Base (AFB) in San Antonio, Texas, two noncommissioned 
officers (NCOs) sexually assaulted her.  More specifically, she 
has stated that two NCOs posed as duty-station detailers and 
induced the appellant to go for a conversation concerning her 
duty-station assignment after she completed her training at 
Lackland AFB.  She has further indicated that these two NCOs 
drove the appellant to a motel where they repeatedly raped her.  
They then took the appellant back to her barracks and told her 
that if she reported the incident, she would be further 
physically harmed.  The appellant, in her written statements, has 
further indicated that, this being the early 1950s, there was no 
rape crisis center on base to report the incident and that female 
airwomen were not informed who they could talk to concerning 
rape, harassment, etcetera.  The record indicates that around the 
time of this incident, the appellant lost interest in remaining 
in the Air Force.  She was treated for a urinary tract 
infection/kidney infection and an anxiety reaction.  She was 
subsequently released from the Air Force due to unsuitability.  
She avers that this incident has produced depression, three 
marriages, suspicion of loved ones, and anxiety.  In summary, the 
appellant, along with her representative, has claimed that this 
incident was an extremely stressful situation which, in turn, led 
to the development of PTSD, from which the appellant now suffers.

With respect to PTSD, eligibility for a PTSD service connection 
award requires that three elements must be present according to 
VA regulations:

(1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 
4.l25(a);

(2) credible supporting evidence that the 
claimed inservice stressor actually 
occurred; and

(3) a link, established by medical 
evidence, between the current symptoms and 
the claimed inservice stressor.

38 C.F.R. § 3.304(f) (2009).  See Cohen v. Brown, 10 Vet. App. 
128, 138 (1997).  If the evidence establishes that the service 
member engaged in combat with the enemy and the claimed stressor 
is related to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed stressor 
is consistent with the circumstances, conditions, or hardships of 
the service member's service, the service member's lay testimony 
alone may establish the occurrence of the claimed in-service 
stressor.  See also 38 U.S.C.A. § 1154(b) (West 2002).

If the claimed stressor is related to combat, service department 
evidence that the service member engaged in combat or that the 
service member was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(t) (2009).

In the case of Cohen, supra, 10 Vet. App. 128 (1997), the United 
States Court of Veterans Appeals, hereinafter the Court, took 
judicial notice of the mental health profession's adoption of the 
DSM-IV in May 1994 (first printing) and its more liberalizing 
standards to establish a diagnosis of PTSD, specifically, a 
change from an objective "would evoke. . . in almost anyone" 
standard in assessing whether a stressor is sufficient to trigger 
PTSD, to a subjective standard - would a person's exposure to a 
traumatic event and response involving intense fear, 
helplessness, or horror.  Hence, the Court noted that a more 
susceptible person could have PTSD under the DSM-IV criteria 
given his or her exposure to a traumatic event that would not 
necessarily have the same effect on "almost everyone."  Cohen, 
10 Vet. App. 128, 140- 41 (1997). .

For the purposes of establishing service connection, a stressor 
is an event experienced by the service member during active 
service that is outside the range of normal human experience and 
that would be markedly disturbing to almost anyone.  Examples of 
such events are experiencing an immediate threat to one's life, 
or witnessing another person being seriously injured or killed.  
It is the distressing event, rather than the mere presence in a 
"combat zone" that may constitute a valid stressor for the 
purposes of supporting a diagnosis of PTSD.  See Zarycki v. 
Brown, 6 Vet. App. 91, 99 (1993); Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).

Relative to PTSD, if the evidence shows that the service member 
was engaged in combat with the enemy and the claimed stressor was 
related to combat, no further development for evidence of a 
stressor is necessary.  If the claimed stressor is not related to 
combat with the enemy, a history of a stressor as related by the 
service member is, in itself, insufficient.  Service records must 
support the assertion that the service member was subjected to a 
stressor of sufficient gravity to evoke the symptoms in almost 
anyone.  Thus, the existence of a recognizable stressor or 
accumulation of stressors must be supported.  It is important 
that the stressor be described as to its nature, severity, and 
date of occurrence.  Manual M21-1, Part VI, para. 7 .46(e),(f) 
(Dec. 21, 1992).

Additionally, with regard to the second criterion, the evidence 
necessary to establish that the claimed stressor actually 
occurred varies depending on whether the service member "engaged 
in combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002).  
"Where it is determined, through recognized military citations 
or other supportive evidence, that the appellant was engaged in 
combat with the enemy and the claimed stressors are related to 
such combat, the appellant's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development for corroborative evidence 
will be required, provided that the appellant's testimony is 
found to be 'satisfactory,' e.g., credible, and 'consistent with 
the circumstances, conditions, or hardships of [combat] 
service.'"  Zarycki, supra; 38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d), (f) (2009).

Additionally, in Patton v. West, 12 Vet. App. 272, 278 (1999), 
the Court pointed out that there are special evidentiary 
procedures for PTSD claims based on personal assault contained in 
VA ADJUDICATION MANUAL M21-1, Part III, para. 5.14c (February 20, 
1996), and former M21-1, Part III, para. 7.46(c)(2) (October 11, 
1995).  In personal assault cases, more particularized 
requirements are established regarding the development of 
"alternative sources" of information as service records "may 
be devoid of evidence because many victims of personal assault, 
especially sexual assault and domestic violence, do not file 
official reports either with military or civilian authorities."  
VA ADJUDICATION PROCEDURAL MANUAL M21-1, Part III, para. 
5.14c(5).

With respect to personal assaults, 38 C.F.R. § 3.304(f) was 
amended in March 2002, to add the following:  If a PTSD claim is 
based on in-service personal assault, evidence from sources other 
than the appellant's service records may corroborate the 
appellant's account of the stressor incident.  Examples of such 
evidence include, but are not limited to:  records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests or 
tests for sexually transmitted diseases; and statements from 
family members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is one 
type of relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes of 
depression, panic attacks, or anxiety without an identifiable 
cause; or unexplained economic or social behavior changes.  VA 
will not deny a PTSD claim that is based on in-service personal 
assault without first advising the claimant that evidence from 
sources other than the appellant's service records or evidence of 
behavior changes may constitute credible supporting evidence of 
the stressor and allowing him or her the opportunity to furnish 
this type of evidence or advise VA of potential sources of such 
evidence.  VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an opinion 
as to whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3) (2009).

The appellant had only two months of active service in the US Air 
Force.  She did not have foreign service and she did not serve in 
a hazardous duty area.  She was not fired upon by an enemy 
combatant.  At the time of her discharge from service, she had 
not assigned a military occupational specialty (MOS).  Her DD 
Form 214 is negative for any valour awards and decorations.  

As reported, the appellant has stated that she was the subject of 
a sexual assault while in service.  Yet, she also has admitted 
that she had not told anyone of the assault.  She indicated that 
it was not until she began receiving treatment at the Bay Pines 
VA Medical Center between 2004 to 2006 that she told anyone of 
her assault.  

The appellant's principal claimed stressor has nothing to do with 
combat or being fired upon by the enemy.  The service evidence 
does not show that the appellant was awarded a personal 
decoration for valourous service.  The stressor is not related to 
the service member being in a war zone or hostile territory.  The 
stressor does not involve the service member being in an area 
that may or may not have received rocket or mortar fire.

The appellant's record indicates that when she first enlisted in 
the US Air Force in 1951, she was "gung ho" and eager to face 
new challenges.  After the purported assault occurred, the 
appellant repeatedly reported to sick-call and the hospital for 
various ailments including a kidney/urinary tract infection.  She 
also began exhibiting manifestations of nervousness and anxiety.  
The records further show that she treated for trichomonas 
vaginitis - a sexually transmitted disease.  By April of 1951, 
the Air Force had determined that the appellant was unsuitable 
for further service and the appellant did not fight her honorable 
dismissal from the service.  She has basically insinuated that 
her interest in service in the US Air Force significantly 
diminished after this incident.

Nevertheless, a review of the available medical treatment records 
reveals that the appellant did not start to receive treatment 
until shortly prior to her submission of her claim for VA 
benefits.  Yet, it is also noted that VA medical care providers 
have accepted her statements concerning her inservice sexual 
assault and have provided the appropriate treatment.  Moreover, 
she has been diagnosed as suffering from PTSD.  Moreover, in 
diagnosing the appellant as suffering from PTSD, the stressor 
that has been enumerated as precipitating the development of the 
condition was the purported sexual assault by the two NCOs.  

In determining whether evidence submitted by an appellant 
concerning a sexual assault is credible, the Board may consider 
internal consistency, facial plausibility, and consistency with 
other evidence.  See also Caluza v. Brown, 7 Vet. App. 498, 511 
(1995).  The appellant's statements that she has proffered during 
the course of this appeal have not been contradictory, and her 
reactions when she has recited her account of the sexual assault 
has suggested that the appellant experienced, at least in her 
mind, a horrendous act.  The Board finds that the appellant's 
statements pertaining to the personal assault and subsequent 
behavioral changes are credible, probative, and add weight to the 
overall claim.

There is a current diagnosis of PTSD, which medical evidence 
links to the inservice stressor of a sexual assault of the 
appellant by two other service members.  In determining whether 
service connection is warranted, the VA must determine whether 
the evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether the evidence 
is against the claim, in which case service connection must be 
denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2009); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Medical evidence that refutes 
the appellant's current PTSD diagnosis and the etiology of the 
condition has not been given or proffered.  Accordingly, the 
evidence of record is at least in equipoise and service 
connection for a psychiatric disorder - PTSD - is granted.


ORDER

Entitlement to service connection for PTSD is granted.  




REMAND

The remaining issue on appeal is whether the evidence of record 
supports the assignment of a disability rating in excess of 10 
percent for Wolfe-Parkinson-White Syndrome (WPW).  According to 
experts at the Cleveland Clinic, WPW is a condition characterized 
by a fast heart rate originating above the ventricles.  See 
http://www.clevelandclinic.org/heartcenter/pub/guide/disease/ 
electric/wpw.html.   Furthermore, people with WPW have an extra 
connection in the heart, called an accessory pathway, that allows 
electrical signals to travel around the heart very quickly, in a 
circular pattern, causing the heart to beat unusually fast.  The 
extra connection causes the heart muscle to conduct impulses 
faster than normal and in both directions, leading to 
tachycardia, atrial fibrillation, and/or ventricular 
preexcitation arrhythmia.  Id.  The appellant claims that her 
condition is more disabling and should be assigned a higher 
rating.  

A review of the medical evidence indicates that in addition to 
suffering from WPW Syndrome, the appellant has suffered from 
chest pains, hypertension, coronary artery disease, etcetera.  
While service connection has been granted for WPW Syndrome, it 
has been denied for the other conditions related to the heart.  
Moreover, when the appellant underwent a VA cardiology 
examination in January 2006 in order to determine the severity of 
the WPW Syndrome, a VA occupational medicine doctor concluded 
that the appellant was "cured" of this syndrome after she 
underwent an ablation to control the arrhythmia.  Nevertheless, 
private medical records from 2008 suggest that the WPW Syndrome 
has not been cured but continues to produce symptoms that effect 
the appellant.  Additionally, the appellant has insinuated that 
the nonservice-connected cardiac disabilities have affected the 
WPW Syndrome or vice versa.  [Allen v. Brown, 7 Vet. App. 439, 
446 (1995)].  

Upon reviewing the claims folder, it is the determination of the 
Board that the remaining issue must be remanded for further 
development.  VA has a duty to obtain a medical examination or 
opinion when such examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 
2009).  In this instance, it appears that there is conflicting 
information concerning whether the appellant is now actually 
suffering from symptoms and manifestations that are the product 
of her WPW Syndrome.  It is further unclear from the record which 
symptoms and manifestations are due to her nonservice-connected 
cardiac conditions.  Thus, the Board believes that a thorough and 
contemporaneous medical examination that takes into account the 
records of prior medical treatment (the complete claims folder) 
so that the disability evaluation will be a fully informed one 
should be accomplished.  See Hyder v. Derwinski, 1 Vet. App. 221 
(1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Such an 
examination will allow for the Board to correctly evaluate 
whether the evidence supports the appellant's claim for an 
increased evaluation.  Hence, this issue is remanded so that a 
medical examination may be performed and the data included in the 
claims folder for the Board's further review.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific action 
requested on remand does not relieve the RO/AMC of the 
responsibility to ensure full compliance with the VCAA and its 
implementing regulations.  Hence, in addition to the action 
requested above, the RO/AMC should also undertake any other 
development and/or notification action deemed warranted by the 
VCAA prior to adjudicating the claim on appeal.  Therefore, to 
ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claims and to ensure full 
compliance with the Court's pronouncements and due process 
requirements, the case is REMANDED to the RO/AMC for the 
following development:

1.  The RO/AMC must review the entire 
claims folder and ensure that all 
notification and development necessary to 
comply with 38 U.S.C.A. § 5103A (West 2002 
& Supp. 2009) and 38 C.F.R. § 3.159 (2009) 
are fully complied with and satisfied as to 
the issue remaining on appeal.  The claims 
folder must include documentation that 
there has been compliance with the VA's 
duties to notify and assist a claimant as 
set forth in the VCAA as specifically 
affecting the issue on appeal.

2.  The RO/AMC should contact the appellant 
and ask that she identify all sources of 
medical treatment received since January 
2008 for her various heart disabilities, 
diseases, and conditions, and to furnish 
signed authorizations for release to the VA 
of private medical records in connection 
with each non-VA source identified.  Copies 
of the medical records from all sources, 
including VA records, (not already in the 
claims folder) should then be requested.  
All records obtained should be added to the 
claims file.  If requests for any private 
treatment records are not successful, the 
RO/AMC should inform the appellant of the 
nonresponse so that she will have an 
opportunity to obtain and submit the 
records herself, in keeping with her 
responsibility to submit evidence in 
support of her claim.  38 C.F.R. § 3.159 
(2009).

3.  The appellant should be scheduled for a 
cardiology examination at a VA facility 
located near the appellant's residence.  
The purpose of the examination is to 
evaluate the severity and scope of the 
appellant's Wolfe-Parkinson-White Syndrome.  
The examination should be conducted by two 
physicians; i.e., not a nurse practitioner, 
physicians' assistant, nurse, doctor of 
osteopathy, etcetera.  Moreover, the 
examination should be accomplished by 
physicians who have not previously treated 
the appellant and who did not proffer an 
opinion with respect to her claim for 
service connection for Wolfe-Parkinson-
White Syndrome.  

The examiners should be provided a copy of 
this remand together with the appellant's 
entire claims folder, and the examiners are 
asked to indicate whether they have 
reviewed the claims folder.  All 
appropriate tests should be conducted.  The 
examiners should specifically determine 
whether the appellant is now suffering from 
Wolfe-Parkinson-White Syndrome, as 
suggested by the private medical records, 
or whether the symptoms complained thereof 
are the product of a nonservice-connected 
cardiac disorder.  If appropriate, METs 
testing, and an electrocardiogram, 
echocardiogram, or x-ray, should be 
accomplished.  If a laboratory 
determination of METs by exercise testing 
cannot be done for medical reasons, an 
estimate of the level of METs at which 
dyspnea, fatigue, angina, dizziness or 
syncope develops must be provided expressed 
in METs.  

The examining physicians should further 
indicate if the found Wolfe-Parkinson-White 
Syndrome is best characterized as a 
supraventricular arrhythmia as provided by 
Diagnostic Code 7010, a ventricular 
arrhythmia as provided by Diagnostic Code 
7011, or an atrioventricular block as 
provided by Diagnostic Code 7011.  The 
examiners should also state whether there 
is evidence of cardiac hypertrophy or 
dilation on electrocardiogram, 
echocardiogram or x- ray.  If indicated, 
and unless it would be medically 
unadvisable, the examiners should also 
determine the level of left ventricular 
ejection fraction.

It is further requested that the examiners 
proffer an opinion as to whether the 
appellant's nonservice-connected cardiac 
disorders and disabilities have had a 
detrimental effect on her Wolfe-Parkinson-
White Syndrome, and vice versa.  

A complete rationale for any opinion 
expressed should be included in the 
examination report.  The claims folder and 
this Remand must be made available to the 
examiner for review before the examination.  
The results proffered by the examiners must 
reference the complete claims folders and 
any inconsistent past diagnoses given.  
Also, it is requested that the results of 
the examination be typed or otherwise 
recorded in a legible manner for review 
purposes.

4.  Following completion of the foregoing, 
the AMC/RO must review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination reports.  If 
the examination reports do not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific opinions 
requested, the reports must be returned for 
corrective action.  38 C.F.R. § 4.2 (2009); 
see also Stegall v. West, 11 Vet. App. 268 
(1998).

5.  Thereafter, the RO/AMC should 
readjudicate the issue on appeal.  If the 
benefit sought on appeal remains denied, 
the appellant and her accredited 
representative should be provided an SSOC 
regarding the issue now on appeal.  The 
SSOC must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal.  
An appropriate period of time should be 
allowed for response.  Thereafter, the case 
should be returned to the Board, if in 
order.  

The Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the appellant is hereby placed on 
notice that pursuant to 38 C.F.R. § 3.655 (2009) failure to 
cooperate by attending the requested VA examination may result in 
an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or 


other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


